Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Peamon seeks to appeal the district court’s order denying relief on his 42 U.S.C. § 1988 (2006) complaint alleging an error in the docketing of his state court action * and the district court’s order denying his Fed.R.Civ.P. 59(e) motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we deny leave to pro*428ceed in forma pauperis and dismiss the appeal. Peamon v. Gradet, No. 1:12-cv-01241-WDQ (D. Md. July 12 & Aug. 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.


 That error was corrected.